Title: To James Madison from Philip Turner, 27 June 1814
From: Turner, Philip
To: Madison, James


        
          Mr. Madison
          Newyork 27th. June 1814
        
        There is no one feels more for the present administration and goverment than I do, your philosophie defence & faithfulness is equal to support you under all Abuse, there is a dam’d Crew in the world, & we cant help it, they must, be suffered to go to Hell their own way, here you find I have grown mad, I have fought several battles already, & hold myself in readiness to fight again, & go on with our undertakeing, at this critical Juncture of affairs, will it be tho’t best, to call the national assembly, or the senate only, for your consolation & assistance, will it be of any use, you know best, a Change of men & measures, Generals &c, called to acct, the blowing-out of our last years campaign in the manner it did, unaccounted for, will never be forgot, the secretry. of War is with you, was then on the spot, can certainly acct, for the same, our Generals have all disappeared, the Lord knows where, is there anything further to be done, (if so) it must be done by men that will execute the business, they are not to stand still & look on, I have seen enough of it; on the plains of Abraham before Quebec, in the days of Wolf & Montcalm both slain in a minute, & the battle won in the year 59, in 60, montreal & all canada Conquered by Genl. Amherst, this was all done by active moveing men, there is no warfare carried on any other way, but by the Bayonet, sword in hand & push, I have seen it, through the whole revolutionary war from the first action of Bunker-Hill to the Close, Warfare is an active business, & must be considered as such, or never executed. There is no department of the armies of the united states, wants a more particular attention paid to, in the appointment of its officers than the medical staff, I meddle with this business, because I know it, & believe it my duty; A reform from top to

bottom, we want no physician nor surgn. Genl, at the pay of 2m.,5c.$, pr. annum, our late medical Board at Washington, Doctr. Tilton & others, have done nothing, of any public utility, whereby satisfaction in office, can be given. A New medical system for the Armies of the united states, a standing committee in Congress, two medical gentlemen of the senate, and three of the House of representatives, for the purpose of delineating Rules, & regulations, electing its officers &c &c. A Director Genl. of the first information, to superintend, and direct the affairs of the whole, occasionally as he may see fit, & necessary, at the pay of 100,$, pr. month, six rations pr. day, forage &c, a pay equal to the attention of any one. Two physicians & surgeons in Chief, both qualified in the various branches of physic & surgery, constant with the army, to see to the practice & govern the same, at the pay of 80,$, pr. month, six rations, forage &c, experienced, medical gentlemen of the first grade.
        All these Gentlemen paid, for a less sum, than now paid, our surgn. Genl. Our apothecary Genl. (Doctr. Le.Baron) his constant attention, & services is equal to his pay &c. Six Hospital surgns. & twenty-four-mates, a surgeon & Mate to each Regiment, six surgns. & twenty-four-mates, to the six divisions, & twelve Battalions of Artillerist; so consolidated, which includes the surgns. & mates of the respective posts, a Number equal to answer every purpose we may stand in need of, a greater proportion than follows the armies of Europe. They must be experienced men, learned & skilful.
        All Hospital, Regimental, Artillerist, or post surgns. pay—all alike, there can be no difference. All Mates pay, uniformly so, on the same footing, there is nothing to be said in favor of any one, otherwise.
        The surgeons allowed to nominate their own assistants or Mates, they being perhaps, more able to Judge of their abilities, than Congress, or the War office possibly can be.
        No Capital operations of surgery to be performed, but in presence of one of the leading surgeons.
        A Diatetic arrangement, to be made out for the sick. The daily prescription Books, will acct. for the business done, expenditures &c &c.
        Our reports, & returns, of the state of things, occasionally at the pleasure of Congress.
        The medical Books provided by Congress, Cox’s dispensatory, Sydenham, revised & Corrected by Rush, Coopers surgery, with the addition of Pringle, on diseases of the army, is all we want.
        Now for myself, If the public wish me to Continue in service, I shall always be happy to serve them, in any capacity they may see fit to enrol me, on the list of appointments & commissioned, to the vacancy of Doctr. Le.Baron, our apothecary Genl, or to the first division of the two first Batallions of Artillerist, so consolidated; or one of the physicians & surgns.

in Chief, to be provided for, one of the most necessary & useful appointments that can be made, I now wish the president to direct the secretry. of War, or Mr. Parker the first Clerk of the office, to see my Commission Issued and forwarded, I have been at this post for a number of years, ever since the days of Genl. Dearborn in the War office, appointed by letters repeatedly, By Docr. Eustis & Mr. Parker, yet never Commissioned, I have considred myself neglected, on this ground, not but what my letters have all been considred by our Commandants official, & practiced upon as such; advanced life for the garrisons, or posts, early life for the field. I am the presidents Obt, serv,t
        
          Philip Turner
        
        
          Shall, I be happy enough, to hear from the president on this subject.
          All Hospital, Regimental, Artillerist, & post surgns. pay all alike, there can be no difference, not exceed sixty dollrs. pr. month &c, all Mates not less than forty-five dollrs. pr. month &c, Here we find the public better served, & for less money.
        
      